UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Liquid Assets, Inc. March 31, 2011 (Unaudited) Negotiable Bank Certificates of Deposit2.2% Principal Amount ($) Value ($) Union Bank 0.30%, 5/9/11 (cost $100,000,000) 100,000,000 Commercial Paper32.6% Canadian Imperial Holdings 0.11%, 4/5/11 220,000,000 219,997,311 Credit Agricole NA 0.54%, 8/3/11 200,000,000 199,628,000 Deutsche Bank Financial LLC 0.31%, 6/14/11 60,000,000 59,961,767 Fortis Funding LLC 0.47%, 6/7/11 200,000,000 a 199,825,056 ING (US) Funding LLC 0.30%, 4/26/11 74,250,000 74,234,789 JPMorgan Chase & Co. 0.25%, 5/2/11 200,000,000 a 199,956,944 Natixis US Finance Company LLC 0.45%, 5/11/11 100,000,000 99,950,000 Nordea North America Inc. 0.28%, 4/21/11 200,000,000 199,968,889 Societe Generale N.A. Inc. 0.41% - 0.53%, 4/8/11 - 9/8/11 200,000,000 199,756,472 Total Commercial Paper (cost $1,453,279,228) Asset-Backed Commercial Paper28.7% Cancara Asset Securitization 0.31%, 4/18/11 150,000,000 a 149,978,042 Chariot Funding LLC 0.25%, 6/20/11 25,000,000 a 24,986,111 CHARTA 0.25% - 0.38%, 4/4/11 - 6/28/11 150,000,000 a 149,938,694 FCAR Owner Trust, Ser. I 0.35%, 4/28/11 75,000,000 74,980,313 Govco 0.27% - 0.40%, 5/6/11 - 6/22/11 220,000,000 a 219,872,978 Grampian Funding LLC 0.36% - 0.46%, 5/24/11 - 9/1/11 210,000,000 a 209,746,200 Old Line Funding LLC 0.25%, 6/24/11 65,000,000 a 64,962,083 Solitaire Funding Ltd. 0.30%, 4/6/11 - 6/7/11 200,000,000 a 199,940,000 Windmill Funding Corp. 0.28%, 4/11/11 180,436,000 a 180,421,966 Total Asset-Backed Commercial Paper (cost $1,274,826,387) U.S. Government Agencies9.0% Federal National Mortgage Association 0.15%, 8/22/11 200,000,000 b 199,880,833 Straight-A Funding LLC 0.25%, 6/6/11 200,000,000 a 199,908,333 Total U.S. Government Agencies (cost $399,789,166) U.S. Treasury Bills4.5% 0.06%, 4/28/11 (cost $199,991,375) 200,000,000 U.S. Treasury Notes2.3% 0.23% - 0.34%, 10/31/11 - 1/31/12 (cost $102,059,438) 100,000,000 Repurchase Agreements20.7% Barclays Capital, Inc. 0.07%, dated 3/31/11, due 4/1/11 in the amount of $14,000,027 (fully collateralized by $14,295,100 U.S. Treasury Notes, 0.63%, due 1/31/13, value $14,280,071) 14,000,000 14,000,000 Deutsche Bank Securities Inc. 0.15%, dated 3/31/11, due 4/1/11 in the amount of $276,001,150 (fully collateralized by $2,180,000 Asia Development Bank, 4.50%, due 9/4/12, value $2,303,573, $13,392,000 Financing Corp., 0%-9.80%, due 5/30/16-9/26/19, value $13,565,526 and $408,654,000 Resolution Funding Corp., 0%, due 10/15/16-10/15/29, value $265,651,327) 276,000,000 276,000,000 HSBC USA Inc. 0.12%, dated 3/31/11, due 4/1/11 in the amount of $100,000,333 (fully collateralized by $1,107,800 U.S. Treasury Bonds, 4.75%, due 2/15/41, value $1,155,233 and $100,915,000 U.S. Treasury Notes, 0.50%, due 11/30/12, value $100,847,049) 100,000,000 100,000,000 RBC Capital Markets 0.245%, dated 3/31/11, due 4/1/11 in the amount of $100,000,681 (fully collateralized by $106,361,849 Corporate Bonds, 0%-12%, due 4/25/11-9/1/46, value $104,014,140) 100,000,000 100,000,000 RBS Securities, Inc. 0.245%, dated 3/31/11, due 4/1/11 in the amount of $200,001,361 (fully collateralized by $330,276,524 Corporate Bonds, 0%-6.50%, due 11/15/14-7/27/45, value $206,004,154) 200,000,000 200,000,000 TD Securities (USA) LLC 0.13%, dated 3/31/11, due 4/1/11 in the amount of $230,000,831 (fully collateralized by $163,293,200 U.S. Treasury Inflation Protected Securities, 1.13%-3.63%, due 1/15/21-4/15/28, value $234,600,048) 230,000,000 230,000,000 Total Repurchase Agreements (cost $920,000,000) Total Investments (cost $4,449,945,594) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets % a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, these securities amounted to $1,799,536,407 or 40.4% of net assets. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At March 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,449,945,594 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Liquid Assets, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 By: /s/ James Windels James Windels Treasurer Date: May 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
